Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 remain for examination. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-11, drawn to an aluminum alloy composition, classified in class C22C21/10;
II.	Claim(s) 12-15, drawn to a product from Al alloy, classified in class C22F1/053
III.	Claim(s) 16-20, drawn to a manufacturing process for a product from Al alloy, classified in class C21D8/0226;
Invention III and Inventions II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP 806.05(f)). In the instant case, the product II (an Al alloy) as claimed can be made by another materially different process, such as powder metallurgical process. 
Invention II and Invention I are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for  (Invention I) can be applied in a form of powder or film, and the Al alloy product (Invention II) as claimed could be formed by metal sputtering deposition from individual metal targets and further treatment.
The examiner has required restriction between product (Invention II) and process (Invention III) claims. Where applicant elects claims directed to the product (Invention II), and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product/apparatus claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
The examiner has required restriction between sub-combination (Invention I- Al alloy) and combination (Invention II- Al product) claims. Where applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species in the instant invention: 
In invention I, Claims 2-6 depend on independent claim 1 separately.
Species 1: Claim(s) 2, Al based alloy with 7.1-11.0 wt% Zn; 2.0-3.0 wt% Mg; 1.6-2.6 wt% Cu; 0.05-0.30wt% Fe; and 0.05-0.25wt% Zr as essential alloy elements;
Species 2: Claim(s) 3, Al based alloy with 8.3-10.7 wt% Zn; 2.0-2.6 wt% Mg; 2.0-2.5 wt% Cu; 0.05-0.25wt% Fe; and 0.05-0.20wt% Zr, and Mn, Cr, Si, Ti as essential alloy elements;
Species 3: Claim(s) 4, Al based alloy with 8.5-10.5 wt% Zn; 2.0-2.5 wt% Mg; 2.0-2.4 wt% Cu; 0.08-0.20wt% Fe; and 0.10-0.15wt% Zr, and Mn, Cr, Si, Ti as essential alloy elements;
Species 4: Claim(s) 5, Al based alloy with sum of Zn, mg, and Cu from 9.5 to 16;
Species 5: Claim(s) 6, Al based alloy with Cu/Mg from 1:1 to 1:2.5; Cu/Zn from about 1.3 to about1.8; and Mg/Zn from about 1.2 to about 1.6.
The species are independent or distinct because they indicate different alloy elements’ ranges. The Applicant is required to select one species from the above species.
In invention II, Claims 14-15 depend on independent claim 12 separately.
Species 6: Claim(s) 14, including property after performing T9 temper treatment;
Species 7: Claim(s) 15, including property after performing T6 temper treatment;
The species are independent or distinct because they require different properties. The Applicant is required to select one species from the above species.
In invention III, Claims 18-19 depend on independent claim 17 separately.
Species 8: Claim(s) 18, including post aging after a cold rolling step;
Species 9: Claim(s) 19, including post aging after a warm rolling step;
The species are independent or distinct because they require different process steps. The Applicant is required to select one species from the above species.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIE YANG/Primary Examiner, Art Unit 1734